Citation Nr: 0032330	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-08 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for pemphigus vulgaris.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for headaches, 
including as a manifestation of an undiagnosed illness.

7.  Entitlement to service connection for blurred vision, 
including as a manifestation of an undiagnosed illness.

8.  Entitlement to service connection for an enlarged or 
swollen head, including as a manifestation of an undiagnosed 
illness.
9.  Entitlement to service connection for a chronic condition 
manifested by weight gain, including as a manifestation of an 
undiagnosed illness.

10.  Entitlement to service connection for sterility, both on 
a direct basis and claimed as secondary to steroid treatment 
for disabilities for which service connection is warranted.

11.  Entitlement to service connection for a chronic 
condition manifested by chills, including as a manifestation 
of an undiagnosed illness.

12.  Entitlement to service connection for a chronic 
condition manifested by abnormal body odor, including as a 
manifestation of an undiagnosed illness.

13.  Entitlement to service connection for nausea, including 
as a manifestation of an undiagnosed illness.

14.  Entitlement to service connection for memory loss, 
including as a manifestation of an undiagnosed illness.

15.  Entitlement to service connection for asthma.

16.  Entitlement to service connection for chronic fatigue, 
including as a manifestation of an undiagnosed illness.

17.  Entitlement to service connection for osteoporosis.

18.  Entitlement to service connection for muscle and joint 
pain, including as a manifestation of an undiagnosed illness.

19.  Entitlement to service connection for a skin condition, 
including as a manifestation of an undiagnosed illness.

20.  Entitlement to service connection for light sensitivity 
and peripheral retinal degeneration, including as a 
manifestation of an undiagnosed illness.

21.  Entitlement to service connection for shortness of 
breath, including as a manifestation of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from April to July 
1982, and from November 1990 to May 1991.  In addition, she 
performed active duty for training from January to April 
1992, and had various other periods of inactive and active 
duty for training of shorter duration.  She served in the 
Southwest Asia theater of operations (SWA) during the Persian 
Gulf War (PGW) from December 1990 to April 1991.

This appeal arises from February 1998 and August 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which denied service connection 
for the conditions appealed above on a presumptive and direct 
basis.



In a statement received by the Board in November 2000, the 
veteran indicated that she is seeking entitlement to 
eligibility for financial assistance in acquiring specially 
adapted housing.  The Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran was diagnosed with pemphigus vulgaris (PV), 
with an onset of February 1994; this diagnosis has associated 
primary symptoms including lesions (sores) in the mouth 
productive of extreme pain, dysphagia, throat pain and foul-
smelling saliva; there is no competent medical evidence which 
associates the veteran's diagnosis of PV, or painful sores in 
the mouth, dysphagia, throat pain and foul-smelling saliva, 
with any incident of active military service.

2.  The veteran's treatment for PV includes high doses of 
steroids, including Prednisone, and Imuran (azathioprine); 
the side effects associated with these medications include 
soft tissue swelling, weight gain, muscle atrophy, 
osteoporosis with bone fractures, stomach ulcers, headaches, 
menstrual irregularities, infections, mood swings and 
diabetes.

3.  The veteran's soft tissue swelling, weight gain, muscle 
atrophy, osteoporosis with bone fractures, stomach ulcers, 
headaches, menstrual irregularities, infections, mood swings 
and diabetes are due to treatment for a diagnosed disorder; 
they did not begin during service; diabetes and ulcer disease 
were not present within one ear of service; and none of there 
symptoms and diseases are causally linked to any incident of 
active service. 

4.  The veteran has been advised by her physicians not to 
attempt to have children, and is following this medical 
advice, due to the possibility of the generation of physical 
defects in offspring in utero caused by the medications being 
taken for PV; there is no medical evidence of "sterility" 
from any other cause.

5.  The veteran experienced persistent shortness of breath in 
late 1994, and medication via inhaler was prescribed to 
relieve symptoms at that time; since that date, the veteran 
has had diagnoses of asthma by history; there is no competent 
medical evidence which associates the veteran's asthma with 
any period of active military service.

6.  The veteran has been diagnosed with chronic vascular 
headache, most likely common migraine; this diagnosis has 
been associated with her symptoms of headache, nausea and 
blurred vision; there is no competent medical evidence which 
associates this diagnosis with any period of active military 
service.

7.  The veteran has been diagnosed with right shoulder 
bursitis and a partial tear of the right shoulder 
supraspinous tendon; the symptoms associated with these 
diagnoses began during the veteran's service in SWA in 1991 
and have continued uninterrupted since that date.


CONCLUSIONS OF LAW

1.  The veteran may not be granted service connection on a 
presumptive basis for headaches, blurred vision, an enlarged 
or swollen head, weight gain, chills, abnormal body odor, 
nausea, memory loss, chronic fatigue, muscle and joint pain, 
a skin condition, light sensitivity and peripheral retinal 
degeneration, or shortness of breath, claimed as undiagnosed 
illnesses related to her service in Southwest Asia (SWA) 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.317, 4.1 (1999).

2.  Depression, pemphigus vulgaris, fibromyalgia, headaches, 
blurred vision, an enlarged or swollen head, weight gain, 
sterility, chills, abnormal body odor, nausea, memory loss, 
asthma, chronic fatigue, osteoporosis, joint pain, a skin 
condition, light sensitivity and peripheral retinal 
degeneration, diabetes, fibromyalgia, osteoporosis, and 
shortness of breath, were not incurred in or aggravated by 
active service, nor may diabetes or peptic ulcer disease be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

3.  There is no legal basis to grant service connection for 
sterility on a secondary basis, related to the veteran's 
steroid treatment for pemphigus vulgaris.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.310 (1999); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

4.  A right shoulder disability, to include right shoulder 
bursitis and a partial tear of the paraspinous tendon, was 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection claims have 
been properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case and the supplemental statements of the case issued, and 
of the need for credible evidence of the claimed contended 
causal relationships and undiagnosed illnesses.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this complex appeal, the veteran is requesting 
compensation for a number of disabilities which she believes 
are related to her service in SWA during the Persian Gulf 
War.  The Board must consider her claims under the provisions 
granting presumptive service connection for certain 
undiagnosed illnesses which occur in Gulf War veterans, and 
must also determine whether she is entitled to compensation 
under the law and regulations which ordinarily govern service 
connection claims.  See Combee v. Brown, 34 F.3d 1039 (Fed 
Cir. 1994).

Service Connection for Undiagnosed Illnesses

VA may pay compensation to any Persian Gulf veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)" under 38 U.S.C.A. § 1117.  By regulation, these 
may include symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms and 
cardiovascular signs or symptoms.  See 38 C.F.R. § 3.317(b).  
However, the symptoms "cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (emphasis 
added).  The VA General Counsel's office (whose opinions are 
binding on the Board, see 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 19.5), has further determined that service connection may 
not be presumptively established under 38 U.S.C. § 1117(a) 
"for any diagnosed illness, regardless of whether the 
diagnosis may be characterized as poorly defined."  See 
VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 
(1998) (emphasis added).

The conditions to be considered in the veteran's claim for 
presumptive service connection under 38 U.S.C.A. § 1117 are: 
headaches, blurred vision, an enlarged or swollen head, 
weight gain, chills, abnormal body odor, nausea, memory loss, 
chronic fatigue, muscle and joint pain, a skin condition, 
light sensitivity and peripheral retinal degeneration, and 
shortness of breath.  The veteran has also claimed 
entitlement to service connection for residuals of a right 
shoulder injury diabetes, depression, pemphigus vulgaris, 
fibromyalgia, asthma and osteoporosis.  However, these are 
diagnosed illnesses or residuals of specific claimed 
injuries, and may not be considered under the law or 
regulations relating to presumptive service connection for 
undiagnosed illnesses.  Id.  Finally, the veteran has 
indicated that she is unable to bear children as a secondary 
result of medication prescribed for her pemphigus vulgaris.  
If service connection for pemphigus vulgaris is established, 
then this claim may be examined under 38 C.F.R. § 3.310(a), 
which requires VA to grant service connection for any 
disability which is the result of another service-connected 
disease or injury.

The veteran was an Army reservist, who first enlisted in 
April 1980.  Her pre-enlistment physical examination 
evaluates all anatomical systems as normal, and the medical 
history provided by the veteran at that time did not report 
any chronic illnesses or disabling conditions.  The service 
medical records do not show any injuries resulting in 
disability during any of the veteran's active or inactive 
duty training periods, and March 1986 and June 1990 
quadrennial military physical examinations also show no 
indication of any disability.  The March 1986 examination, 
however, described the veteran's eyes as "prominent.  
Physician's notes on the report of medical history provided 
by the veteran at that time indicate that the veteran had 
suffered from back pain since 1982 (as she reported on the 
front of the form), and that she had experienced dizziness in 
1985, which had since resolved.  The history provided by the 
veteran in June 1990 reported dizziness, leg cramps, 
recurrent back pain and a "trick" or locked knee.  The 
physician's notes indicate that the veteran was referring to 
fainting spells in childhood and occasional mild headache.  

The veteran was recalled to active duty in November 1990, but 
apparently had no physical examination at that time.  She was 
deployed to SWA in December 1990, returned to the United 
States in late April 1991, and was released from active duty 
in May 1991.  A "redeployment" physical examination was 
done in March 1991.  The veteran advised the examiner that 
she had had three episodes of nausea and vomiting, each 
lasting about a day, during the month prior to the 
examination.  She did not mention any other injuries or 
illnesses during her examination, other than those previously 
noted.  All physical systems were clinically evaluated as 
normal, with the examiner concluding that "no defects [were] 
acquired during deployment."  The service medical record 
copies provided to VA do not show any indication of treatment 
for any condition during this period of active duty.

The veteran again served on active duty from January to April 
of 1992, at Fort Belvoir, Virginia.  It does not appear that 
she was examined prior to either her entry on or release from 
this period of service, but there is no medical evidence 
which indicates that she incurred any injury or chronic 
illness between the date of her separation from service in 
May 1991 and her resumption of active duty in January 1992.  
The veteran was treated at least five times during this four-
month period of active duty.  Treating personnel noted her 
complaints of low back pain radiating into her right leg, 
bilateral knee pain, right ankle and heel pain, back pain 
"between the shoulders," and cold symptoms including 
purulent drainage on the posterior pharyngeal wall of the 
throat.  The initial assessment of her back, leg, knee, ankle 
and heel pain was patellar-femoral syndrome and early 
sciatica, but these diagnoses were not confirmed by later 
treating physicians, who diagnosed chronic, subjective 
musculoskeletal pain of the right lower extremity.  Orthotics 
and Tylenol were prescribed for symptomatic relief and the 
veteran was given a "profile" authorizing her to take part 
in Army physical training at her own pace.  The pain between 
the veteran's shoulders was assessed as an acute muscle 
spasm.

In April 1993, the veteran was seen at Mt. Sinai Hospital in 
Orland Park, Illinois, after she developed "Dizziness, Head 
& Ear Pain, Pressure, And Constant Vomitting (sic)" 
following administration of an Army physical fitness test 
during a period of inactive duty training (drill).  An X-ray 
of the veteran's paranasal sinuses was taken, which 
apparently was negative, and the veteran was released from 
the hospital on the same day.

In August 1993, the veteran filed her initial claim for VA 
disability compensation.  At the time, she indicated that she 
suffered from a lump behind the ear, fatigue, headaches, 
joint aches, muscles pain and cramping, nausea and 
sensitivity of her eyes to light.  An examination was 
conducted later that month at the VA Medical Center (VAMC) in 
Chicago, Illinois, which noted the conditions reported on the 
claim, and the veteran's additional complaints of right knee 
and leg pain while on active duty in early 1992.  She also 
reported right forearm pain, which she believed was related 
to an active duty injury when a drafting box lid fell on her 
right arm.  The veteran reported that her fatigue began after 
she returned from SWA.  X-rays of the right knee and left 
ankle were taken and were negative.  The examiner's diagnoses 
are difficult to read, but appear to assess pain in the thigh 
muscles, knee and ankle, headaches and fatigue, all of 
undetermined cause.  An eye examination was performed at the 
same time, which diagnosed peripheral retinal degeneration in 
both eyes, and indicated that the veteran's headaches were 
not of ocular origin.  The physician's examination notes 
indicate that the veteran reported she had no light 
sensitivity at that time.

In early March 1994, after a reported 6-week history of a 
sore throat and mouth, the veteran was examined at the 
University of Chicago Hospitals by a dermatologist, who 
diagnosed her condition as pemphigus vulgaris.  Pemphigus 
vulgaris is "the most common and severe form of pemphigus . 
. . characterized by the chronic development of flaccid, 
easily ruptured bullae upon apparently normal skin and mucous 
membranes, beginning focally but progressing to become 
generalized, leaving large, weeping, denuded surfaces that 
become partially crusted over with little or no tendency to 
heal and that enlarge by confluence.  In untreated cases, 
sepsis, cachexia and electrolyte imbalance may occur and lead 
to death," Dorland's Illustrated Medical Dictionary 1250-1 
(27th ed. 1988).

The veteran has been followed and treated for this serious 
condition at various medical facilities since it was 
diagnosed.  Her treatment has consisted primarily of high 
dosages of steroids and/or antibiotics, combined with 
analgesics and topical medication for the ulcerations or 
"erosions" caused by the pemphigus.  A May 1996 letter from 
the veteran's primary treating physician for this condition 
attributes ulcerations of the uvula, palate and pharynx to 
this condition as well as dysphagia.  In March 1999, the 
physician submitted a statement to VA noting that side 
effects from the veteran's medication could include weight 
gain, hypertension, muscle atrophy, osteoporosis, stomach 
ulcers, headaches, menstrual irregularities, mood swings, 
diabetes, drops in blood counts, infections and increased 
risk of some cancers, among others.  He also noted that one 
medication, Imuran, was teratogenic (productive of birth 
defects) in pregnancy.  A psychiatric examination conducted 
as part of a VA compensation examination for the VAMC in Las 
Vegas, Nevada, indicated that the veteran suffered from 
situational depression secondary to her medical problems, and 
associated memory loss with that diagnosis.  Statements from 
a VA physician and a VA nurse practitioner in March 1999 
indicated that the veteran "may be infertile" due to her 
medication, which was also positively associated with her 
type 2 diabetes, osteoporosis, weight gain, shortness of 
breath, fatigue and depression.  The Board notes that the 
nurse practitioner's statement also opines that the veteran 
developed her chronic medical conditions as a result of her 
service in SWA.  However, because this latter conclusion is 
at odds with the attribution of symptoms to the veteran's 
medication, and because it also conflicts with the opinions 
of other more highly trained examining and treating 
physicians, the Board affords it little weight.  The Board 
finds that the nurse practitioner's statement is far 
outweighed by the physicians' observations and opinions; the 
former statement was conclusory in nature, whereas the latter 
were supported by a rationale.  Moreover, when compared to a 
nurse practitioner, a physician has more training in the area 
of diagnosing and determining the etiology of diseases.  

As noted above, the veteran has claimed service connection on 
a presumptive basis under 38 U.S.C.A. § 1117 for headaches, 
blurred vision, an enlarged or swollen head, weight gain, 
chills, abnormal body odor, nausea, memory loss, chronic 
fatigue, muscle and joint pain, a skin condition, light 
sensitivity, peripheral retinal degeneration, and shortness 
of breath.  The law provides for presumptive service 
connection in cases where a veteran offers competent, 
objective medical or lay evidence of a chronic disability 
resulting from an undiagnosed illness which became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations (SWA) during the Persian 
Gulf War (PGW), or that became manifest to a degree of 10 
percent or more between the end of his service in that 
theater during the PGW and the present date.  See 38 C.F.R. 
§ 3.317.

Based on the medical evidence discussed above, it appears 
that the veteran's headaches, swollen tissue, weight gain, 
nausea, shortness of breath, chronic fatigue, skin condition, 
depression and associated memory loss are symptoms which are 
either attributable to the veteran's diagnosed pemphigus 
vulgaris or to her treatment for that condition.  Shortness 
of breath is also associated with diagnoses of asthma or a 
"history of asthma."  Similarly, the veteran's blurred 
vision appears to be a symptom of the peripheral retinal 
degeneration offered as a clinical diagnosis at the time of 
her August 1993 VA examination.  The veteran was also 
diagnosed as having fibromyalgia as the result of a VA 
rheumatology evaluation conducted in May 1997.  The diagnosis 
was based on the presence of several tender points and an 
abnormal sleep pattern (lack of restorative sleep), together 
with the absence of any evidence of synovitis and negative 
serology results.  The diagnosis of fibromyalgia accounts for 
the veteran's reports of muscle pain, and the examiner 
attributed the veteran's arthralgias to her fibromyalgia as 
well.  "Arthralgia" is defined as "pain in a joint," 
Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988).  
A VA Registered Nurse who submitted a statement on the 
veteran's behalf in March 1999 also attributed the veteran's 
"extreme fatigue and pain" to the fibromyalgia.  In 
addition, the veteran's right shoulder pain has been 
attributed to a diagnosis of right shoulder bursitis and a 
partial tear of the supraspinous tendon which has been 
assessed consistently since December 1994, and she has 
complained of back and knee pain since well before her recall 
to active duty for PGW service.  Accordingly, none of these 
conditions may be considered undiagnosed illnesses for the 
purpose of presumptive service connection.  See 38 C.F.R. 
§ 3.317(a)(1)(ii); see also VAOPGCPREC 8-98.  

With respect to the remaining symptoms (light sensitivity, 
chills, abnormal body odor), 38 U.S.C.A. § 1117(a)(2) 
requires that any undiagnosed illness be "manifest to a 
degree of 10 percent or more" before a presumption of 
service connection may apply.  The veteran advised the VA eye 
examiner in August 1993 that she did not suffer from light 
sensitivity, and did not mention light sensitivity to the 
examiner in a September 1997 examination at the VA Outpatient 
Center (VAOPC) in Las Vegas, Nevada.  The Board therefore 
concludes that there is no objective evidence of disability 
for this condition.  With respect to the veteran's complaints 
of chills and abnormal body odor, the Board notes that the 
veteran testified that body odor was no longer a problem at 
her August 1998 RO hearing.  Any chills appear to have been 
intermittent, at most.  The veteran denied any fever or 
chills in May 1995 when being treated at the University of 
Chicago Hospitals (UCH), and when she did report chills 
during treatment at UCH in November 1995, they were 
attributed by the physician to likely viral syndrome.  Chills 
do not appear to have been reported on any medical treatment 
or examination records since November 1995, and the veteran 
has not identified any work impairment which would be the 
result of this condition.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (disability refers to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself); see also 38 C.F.R. 
§ 4.1 (disability ratings reflect "average impairment in 
earning capacity").

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  Since all the veteran's symptoms are 
either accounted for by known clinical diagnoses, or fail to 
manifest disability to a degree of 10 percent or more, her 
claims for service connection for those symptoms under the 
presumptive provisions of 38 U.S.C.A. § 1117 must be denied 
on this basis.

However, in Combee, 34 F.3d 1039, the United States Court of 
Appeals for the Federal Circuit held that when an appellant 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed condition 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044.

Direct Service Connection

The general law governing service connection provides that VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).
 
Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet. App. 488, 495-497 (1997).

As noted above, the veteran's pemphigus vulgaris and the 
medication used to treat that condition account for most of 
the symptoms and conditions for which service connection is 
claimed.  Besides pemphigus, these include diabetes, 
depression, headaches, an enlarged or swollen head, weight 
gain, sterility, chills, abnormal body odor, nausea, memory 
loss (as a symptom of depression), osteoporosis, a skin 
condition and shortness of breath.  The veteran's other 
diagnosed disabilities include fibromyalgia, which accounts 
for her general muscle and joint pain, peripheral retinal 
degeneration, which accounts for her blurred vision, and 
asthma or a history of asthma, which is associated with 
shortness of breath.  After reviewing the evidence, the Board 
observes that there is no competent (i.e., medical) evidence 
suggesting that the veteran's pemphigus vulgaris, 
fibromyalgia, peripheral retinal degeneration or asthma are 
related to or otherwise had their origin during any of the 
veteran's periods of active military service.  

The veteran contends that her pemphigus is the result of her 
service in SWA during the Persian Gulf War, and she theorizes 
that unknown chemical or environmental factors may have 
caused the condition.  In addition, she notes that PV was 
initially diagnosed in March 1994, less than three years 
after her release from active duty, and that the advanced 
status and severity of the condition compels the conclusion 
that it originated during active service.  The veteran's 
friends and family all indicate that her symptoms began after 
she returned from SWA.  However, medical records indicate 
that the veteran's symptoms (with the exception of low back, 
and right leg, knee, ankle and heel pain) were not present 
during her active duty periods ending in May 1991 and April 
1992.  Also, there is substantial medical evidence that her 
pemphigus vulgaris began in late January or early February 
1994, well over a year following her release from any period 
of active duty.

Moreover, lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 565, 
567 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and, since she has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of her 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Accordingly, in the absence of competent 
supporting medical evidence, service connection for pemphigus 
vulgaris, diabetes, depression, headaches, an enlarged or 
swollen head, weight gain, chills, abnormal body odor, 
nausea, memory loss (as a symptom of depression), 
osteoporosis, a skin condition and shortness of breath is not 
warranted on a direct basis.  Since sterility, or the 
inability to bear children due to the potential of birth 
defects, is a result of the medications administered to treat 
the veteran's non-service connected pemphigus vulgaris, there 
is likewise no basis for secondary service connection for 
that condition.  See 38 C.F.R. § 3.310.

The veteran's peripheral retinal degeneration was diagnosed 
in August 1993, at which time the veteran placed the onset of 
her symptoms as September 1992.  Thus, the veteran's symptoms 
are not shown to have been continuous since her release from 
active duty.  There is no medical evidence suggesting that 
this condition is related to the veteran's active military 
service, and peripheral retinal degeneration is not one of 
the chronic diseases for which service condition may be 
granted under 38 C.F.R. §§ 3.307 and 3.309 if manifested to a 
certain degree after the veteran's release from active duty.  

It appears uncertain whether the veteran has a current 
diagnosis of asthma.  The veteran complained of shortness of 
breath frequently during 1993 and 1994.  As noted above, 
shortness of breath is a known side-effect of the veteran's 
medication for PV.  In addition, she had been diagnosed with 
viral infections and bronchitis during this period.  In 
September 1994, the veteran complained of occasional coughing 
spells and problems breathing.  A pulmonary function test 
(PFT) had been performed several days prior to this visit, 
and the treating physician assessed her condition as 
consistent with mild restrictive airways disease.  Orally 
inhaled medication was prescribed at this time to ease her 
symptoms.  Since this date, the veteran has received several 
diagnoses of asthma by history.  In any case, there is no 
evidence which links the veteran's restrictive airway 
disease, asthma or shortness of breath and history of asthma 
with any period of her active military service.

The veteran's fibromyalgia was first diagnosed in May 1997.  
Although the veteran clearly complained of back, leg, knee 
and heel pain during her 1992 period of active duty, there 
was no indication of generalized muscle and joint pain at 
that time.  Her complaints of back pain were longstanding 
duration (dating to 1982 according to the information 
provided by the veteran on her 1986 medical history), clearly 
pre-dating her service in the Persian Gulf.  The veteran had 
also reported leg cramps and knee pain on Army Reserve 
medical examinations prior to her PGW service.  The diagnosis 
of fibromyalgia does not provide any opinion or rationale 
indicating that it is related to the veteran's PGW or other 
active military service.  The Board must therefore conclude 
that symptoms of fibromyalgia were not continuous since 
service, and that there is no evidence to provide a nexus to 
service.

Accordingly, absent any medical evidence linking the 
veteran's asthma, fibromyalgia or peripheral retinal 
degeneration with any period of active service, and since 
there is no evidence which shows that her symptoms of chills 
and abnormal body odor are disabilities causing an impairment 
of earning capacity, the claims for service connection for 
these conditions and the associated symptoms of shortness of 
breath, blurred vision, muscle pain and joint pain, must be 
denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also 
Allen, 7 Vet. App. at 448.

Service Connection for a Right Shoulder Injury

Finally, the veteran has also claimed service connection for 
a right shoulder injury.  The veteran testified in August 
1998 that she injured her right shoulder during her SWA 
service when a drafting kit door dropped on her right arm.  
The veteran believes that this injury caused the right 
shoulder bursitis and a partial tear of the supraspinous 
tendon noted above, and has told her health care providers 
that her symptoms began after this injury.  The Board notes 
that a right shoulder injury is not reported on the medical 
history which the veteran provided as part of her pre-
separation physical examination in March 1991.  However, this 
examination was performed more than two months prior to her 
release from active duty and more than one month prior to her 
departure from SWA.  Accordingly, the Board draws no adverse 
inference from the absence of any reported shoulder injury.  
The first documented complaint by the veteran of pain in the 
shoulder region is in her January 1992 service medical 
treatment records, although the symptoms were assessed as 
muscle spasm at that time.  Bursitis and a supraspinous 
tendon partial tear were diagnosed in December 1994, 
following the first MRI of the veteran's right shoulder.  
Avascular necrosis has been ruled out as a possible cause of 
either of the right shoulder diagnoses, and there is no 
indication of any other right shoulder injury.  

In March 1999, a VA registered nurse prepared a statement for 
the veteran which indicates that the veteran's "diagnoses 
now include . . . Bursitis of right shoulder resulting from 
injury sustained in the Gulf."  This assessment is not 
supported by any other medical evidence contained in the file 
and appears to be based either on an inaccurate record review 
or on the veteran's own history.  In either case, the Board 
places no weight on the report, since an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 460-461 (1993), citing Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) ("[D]iagnoses can be no 
better than the facts alleged by appellant."); Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (medical evidence is 
inadequate where medical opinions are general conclusions 
based on history furnished by appellant and on unsupported 
clinical evidence).

The veteran, as a layperson, may not offer medical diagnoses 
or opinions as to the etiology of her condition, see Layno, 6 
Vet. App. at 469.  However, she may provide competent and 
probative testimony related to her observation of the 
physical manifestations of a condition, particularly where 
continuity of symptomatology is at issue.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  The Board finds the 
veteran to be credible, and accepts her report of a right 
shoulder injury in 1991, during her deployment to SWA.  Based 
on the veteran's testimony and statements, and the medical 
evidence which documents treatment for right shoulder pain, 
the Board concludes that a right shoulder injury was 
sustained during the veteran's active military service in 
1991.  The veteran's right shoulder pain and related 
impairments have been assessed as right shoulder bursitis and 
a partial tear of the supraspinous tendon, and have continued 
to be symptomatic since that date.  Accordingly, service 
connection must be granted under the provisions of 38 C.F.R. 
§ 3.303(b).  See also Savage, 10 Vet. App. at 495-497.

In assessing the evidence above, the Board has applied the 
evidentiary equipoise rule, which mandates that where the 
evidence is balanced and a reasonable doubt exists as to a 
material issue, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection on a presumptive basis for headaches, 
blurred vision, an enlarged or swollen head, weight gain, 
chills, abnormal body odor, nausea, memory loss, chronic 
fatigue, muscle and joint pain, a skin condition, light 
sensitivity and peripheral retinal degeneration, or shortness 
of breath, claimed as undiagnosed illnesses related to 
service in Southwest Asia (SWA) during the Persian Gulf War, 
is denied. 

Service connection on a direct basis for depression, 
pemphigus vulgaris, fibromyalgia, headaches, blurred vision, 
an enlarged or swollen head, weight gain, sterility, chills, 
abnormal body odor, nausea, memory loss, asthma, chronic 
fatigue, osteoporosis, joint pain, a skin condition, light 
sensitivity and peripheral retinal degeneration and shortness 
of breath is denied.

Service connection on a secondary basis for sterility, 
related to steroid treatment for pemphigus vulgaris, is 
denied for lack of legal entitlement.

Service connection for a right shoulder disability, to 
include right shoulder bursitis and a partial tear of the 
paraspinous tendon, is granted.



		
	R. F. WILLIAMS
	Veterans Law Judge

 

